Name: Decision of the EEA Joint Committee No 96/97 of 28 November 1997 amending Annex VI (social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  social protection;  labour market
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/52 DECISION OF THE EEA JOINT COMMITTEE No 96/97 of 28 November 1997 amending Annex VI (social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 82/97 (1); Whereas recommendation No 21 of 28 November 1996 concerning the application of Article 69(1)(a) of Regulation (EEC) No 1408/71 to unemployed persons accompanying their spouses employed in a Member State other than the competent State, adopted by the Administrative Commission of the European Communities on social security for migrant workers (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 4.7 (Recommendation No 20) in Annex VI to the Agreement: 4.8. 97/C 67/03: Recommendation No 21 of 28 November 1996 concerning the application of Article 69(1)(a) of Regulaion (EEC) No 1408/71 to unemployed persons accompanying their spouses employed in a Member State other than the competent State (OJ C 67, 4.3.1997, p. 3). Article 2 The texts of recommendation No 21 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 28 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 134, 7. 5. 1998, p. 11. (2) OJ C 67, 4. 3. 1997, p. 3.